DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: In claim 1, “transmitting by the sensor” should read “transmitting, by the sensor,” for improved clarity. In claim 8, “the block” should read “the at least one block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the voltage levels within a defined voltage level range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the cylinder pressure sensor” and “the start” and “the internal combustion engine”. There is insufficient antecedent basis for these limitations in the claim. “the cylinder pressure sensor” and “the start” and “the internal combustion engine” will have antecedent basis if the dependency of claim 12 is changed from 10 to 11, as is interpreted for continued examination.
Claim 13 is also rejected by virtue of dependence on claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “transmitting data…, comprising: during a first period of time, transmitting…identifier data for identifying the type of the sensor and/or for identifying the type of a component associated with the sensor, and transmitting measurement signals…after the first period of time, identifying a specific sensor and/or a specific component that is associated with the sensor from a group of multiple sensors and/or from a group of multiple components, whereby the multiple sensors of the appertaining group and/or the multiple components of the appertaining group have mechanically identical interfaces”. This judicial exception is not integrated into a practical application because the actual structure recited in the claim is completely generic – “sensor”, “receiver”, “analog interface” and does not even link the judicial exception to a specific technological 
Claims 11-13 are not rejected because they do provide substantially more, reciting actual structure which links the judicial exception to a specific technological environment, thereby providing a useful application of the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohl et al (U.S. Pre-Grant Publication 2005/0068195).
Regarding claim 1, Ohl teaches a method for transmitting data from a sensor (10) to a receiver (2) by means of an analog interface (9 [which performs digitization of the sensor's analog signal])(Paragraphs 0012-0017; Figures 1-2), comprising: during a first period of time, transmitting, by the sensor, identifier data for identifying the type of the sensor and/or for identifying the type of a component associated with the sensor (Paragraph 0018), and transmitting measurement signals of the sensor after the first period of time (Paragraph 0018), identifying a specific sensor and/or a specific component that is associated with the sensor from a group of multiple sensors and/or from a group of multiple components, whereby the multiple sensors of the appertaining group and/or the multiple components of the appertaining group have mechanically identical interfaces (illustrated in Figure 1 or 2)(Paragraphs 0012, 0013-0019, and 0022 [different sensors are identified by the differing data transmitted via the same interface]).
Regarding claim 2, Ohl discloses the invention of claim 2 as discussed above, and Ohl teaches that the identifier data comprises a start signal and/or an end signal and/or a synchronization signal and/or a disconnect signal (Paragraphs 0018 and 0022).
Regarding claim 3, Ohl discloses the invention of claim 2 as discussed above, and Ohl teaches that the identifier data is transmitted in the form of a sequence of two or more voltage signals having different voltage levels ("identification code"), whereby the voltage levels can have identical or different lengths, and whereby different sequences of the voltage signals and/or voltage levels of different magnitudes and/or voltage levels of different lengths define different types of sensors and/or types of 
Regarding claim 4, Ohl discloses the invention of claim 3 as discussed above, and Ohl teaches that the voltage levels are within a defined voltage level range and are at the greatest possible distance from each other (inherent to the digitized voltage signal where the voltage signal is one of two bands).
Regarding claim 5, Ohl discloses the invention of claim 3 as discussed above, and Ohl teaches that the voltage levels fall within an output voltage range of the measurement signals (inherent to the digitized voltage signal where the voltage signal is one of two bands).
Regarding claim 6, Ohl discloses the invention of claim 3 as discussed above, and Ohl teaches that at least one block containing several data bits is transmitted, whereby a data bit comprises one or more voltage signals (Paragraphs 0014, 0020, 0021, 0022).
Regarding claim 7, Ohl discloses the invention of claim 6 as discussed above, and Ohl teaches that the data bits are coded (Paragraphs 0013-0014 and 0020-0022).
Regarding claim 8, Ohl discloses the invention of claim 6 as discussed above, and Ohl teaches that the at least one block containing several data bits comprises several subblocks that each contain several data bits, whereby the data bits of the subblocks are identical (See "sixteen repetitions" of the subblocks which form the block(s); Paragraphs 0005, 0014, 0021, 0022).
Regarding claim 9, Ohl discloses the invention of claim 1 as discussed above, and Ohl teaches that the identifier data is transmitted during an initialization phase and 
Regarding claim 10, Ohl discloses the invention of claim 9 as discussed above, and Ohl teaches that the end of the initialization phase is reached as soon as the sensor (TO) has reached measuring readiness (Paragraphs 0018 and 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl et al (U.S. Pre-Grant Publication 2005/0068195) in view of Tomisawa (WO97/09567).
Regarding claim 11, Ohl discloses the invention of claim 1 as discussed above, and teaches broadly applying the method to "at least one sensor" "in a vehicle", such as an "acceleration sensor" or "Other sensors, such as chemical sensors or other vehicle dynamics sensors, may also be used instead of an acceleration sensor" (paragraphs 0015-0016), but does not teach a cylinder pressure sensor which is integrated into a glow plug of an internal combustion engine.
Tomisawa teaches an engine for a vehicle having a glow plug for aiding in combustion in the engine (old and well-known reason for using a glow plug, in the 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Ohl, such that the sensor of the vehicle is a cylinder pressure sensor which is integrated into a glow plug of an internal combustion engine, as suggested and taught by Tomisawa, in order to aid in combustion in the engine and to measure pressure within the cylinder accurately while also saving space and improving reliability.
Regarding claim 12, the modified method of Ohl discloses the invention of claim 11 as discussed above, and claim 12 does not recite that the method includes determining that the end of the "initialization phase" is reached as soon as the cylinder pressure sensor has detected a start of the internal combustion engine. Therefore, the initialization phase in the modified invention of Ohl may be interpreted as ending when the added pressure sensor has detected a start of the internal combustion engine of the vehicle.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohl et al (U.S. Pre-Grant Publication 2005/0068195) in view of Tomisawa (WO97/09567) as applied to claim 12 above, and further in view of Akiyama (JP2000073846A).
Regarding claim 13, the modified method of Ohl discloses the invention of claim 12 as discussed above, but does not disclose that the start of the internal combustion 
Akiyama teaches an engine for a vehicle having a cylinder pressure sensor, wherein a start of the internal combustion engine is ascertained on the basis of a defined pressure rise in a combustion chamber that is associated with the cylinder pressure sensor, in order to determine successful start when perfect combustion is being achieved and enable shut-off of the electric starter (Abstract).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Ohl, such that the start of the internal combustion engine is ascertained on the basis of a defined pressure rise in a combustion chamber that is associated with the cylinder pressure sensor, as suggested and taught by Akiyama, in order to determine successful start when perfect combustion is being achieved and enable shut-off of the electric starter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747